DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-10, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang et al. (U.S. Pub. No. 2017/0033471, hereinafter "Huang").
Regarding claim 1, Huang teaches (Figs. 1, 2A, 2B, 9) an antenna comprising: a horizontal polarization antenna (131-134) comprising a radiation element (131. 133) and a double-sided parallel strip line (strip line), one end of the double-sided parallel strip line (strip line) being connected to the radiation element (131. 133); and a vertical polarization antenna (645-648) disposed in a stacked manner with respect to the horizontal polarization antenna (131-134), wherein a length range of the double-sided parallel strip line (strip line) of the horizontal polarization antenna (131-134) is 0.58 to 1.35 times a waveguide wavelength (Par. 58) of an electromagnetic wave in the double-sided parallel strip line at an operating frequency of the vertical polarization antenna (645-648).
Regarding claim 5, Huang teaches (Figs. 1, 2A, 2B, 9) the antenna according to claim 1, wherein an operating frequency band of the vertical polarization antenna (645-648) is identical to an operating frequency band of the horizontal polarization antenna (131-134).
Regarding claim 7, Huang teaches (Figs. 1, 2A, 2B, 9) the antenna according to claim 1, wherein the radiation element (131. 133) is a dipole element (Par 58).
Regarding claim 8, Huang teaches (Figs. 1, 2A, 2B, 9) the antenna according to claim 1, wherein the vertical polarization antenna (645-648) is a monopole antenna (Par. 63).
Regarding claim 9, Huang teaches (Figs. 1, 2A, 2B, 9) the antenna according to claim 1, wherein the antenna further comprises a ground plate (110), the vertical polarization antenna (645-648) is disposed on the ground plate (110), and the horizontal polarization antenna (131-134) is disposed on a side of the vertical polarization antenna (645-648) and away from the ground plate (110).
Regarding claim 10, Huang teaches (Figs. 1, 2A, 2B, 9) a communications device comprising: a radio frequency circuit (481): and an antenna connected to the radio frequency circuit (481), the antenna comprising: a horizontal polarization antenna (131-134) comprising a radiation element (131. 133) and a double-sided parallel strip line (strip line), one end of the double-sided parallel strip line (strip line) being connected to the radiation element (131. 133): and a vertical polarization antenna (645-648) disposed in a stacked manner with respect to the horizontal polarization antenna (131-134), wherein a length range of the double-sided parallel strip line (strip line) of the horizontal polarization antenna (131-134) is 0.58 to 1.35 times a waveguide wavelength of an electromagnetic wave ( Par. 58) in the double-sided parallel strip line at an operating frequency of the vertical polarization antenna (645-648).
Regarding claim 14, Huang teaches (Figs. 1, 2A, 2B, 9) the communications device according to claim 10, wherein an operating frequency band of the vertical polarization antenna (645-648) is identical to an operating frequency band of the horizontal polarization antenna (131-134).
Regarding claim 16, Huang teaches (Figs. 1, 2A, 2B, 9) the communications device according to claim 10, wherein the radiation element (131. 133) is a dipole element (Par. 58).
Regarding claim 17, Huang teaches (Figs. 1, 2A, 2B, 9) the communications device according to claim 10, wherein the vertical polarization antenna (645-648) is a monopole antenna (Par. 63).
Regarding claim 18, Huang teaches (Figs. 1, 2A, 2B, 9) the communications device according to claim 10, wherein the antenna further comprises a ground plate (110), the vertical polarization antenna (645-648) is disposed on the ground plate (110), and the horizontal polarization antenna (131-134) is disposed on a side the vertical polarization antenna (645-648) away from the ground plate (110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Pub. No. 2017/0033471, hereinafter "Huang") in view of Ma et al. (WO 2018076681, hereinafter "Ma").
Regarding claim 2, Huang teaches the antenna according to claim 1. 
Huang does not explicitly teach the antenna according to claim 1, wherein the double-sided parallel strip line is not linear.
However, Ma teaches (Fig. 2) an antenna wherein the double-sided parallel strip line (13) is not linear.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to have the double-sided parallel strip line not be linear as taught by Ma in order to improve radiation effects (Ma. Par. 29).
Regarding claim 3, Huang in view of Ma (Huang Figs. 1, 2A, 2B, 9) teaches the antenna according to claim 2, wherein a linear distance between the radiation element (131-134) and the other end of the double-sided parallel strip line is 0.36 to 0.57 times the waveguide wavelength (Huang Par. 58).
Regarding claim 4, Huang in view of Ma teaches the antenna according to claim 2.
Huang does not explicitly teach the antenna according to claim 2, wherein the double-sided parallel strip line comprises a bent line structure and/or a curved line structure.
However, Ma teaches (Fig. 2) an antenna wherein the double-sided parallel strip line (13) comprises a bent line structure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to have the double-sided parallel strip line comprise a bent line structure and/or a curved line structure as taught by Ma in order to improve radiation effects (Ma. Par. 29).
Regarding claim 6, Huang in view of Ma teaches (Ma Fig. 2) the antenna according to claim 1, wherein line widths of the double-sided parallel strip line (Ma 13) are not identical.
Regarding claim 11, Huang in view of Ma teaches the antenna according to claim 10.
Huang does not explicitly teach the communications device according to claim 10, wherein the double-sided parallel strip line is not linear.
However, Ma teaches (Fig. 2) an antenna wherein the double-sided parallel strip (13) line is not linear.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to have the double-sided parallel strip line not be linear as taught by Ma in order to improve radiation effects (Ma. Par. 29).
Regarding claim 12, Huang in view of Ma teaches the antenna according to claim 11, wherein a linear distance between the radiation element (131-134) and the other end of the double-sided parallel strip line is 0.36 to 0.57 times the waveguide wavelength (Par. 58).
Regarding claim 13, Huang in view of Ma teaches the antenna according to claim 11.
Huang does not explicitly teach the communications device according to claim 11, wherein the double-sided parallel strip line comprises a bent line structure and/or a curved line structure.
However, Ma teaches (Fig. 2) an antenna wherein the double-sided parallel strip (13) line comprises a bent line structure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to have the double-sided parallel strip line comprises a bent line structure and/or a curved line structure as taught by Ma in order to improve radiation effects (Ma. Par. 29).
Regarding claim 15, Huang in view of Ma teaches (Ma Fig. 2) the communications device according to claim 10, wherein line widths of the double-sided parallel strip line (Ma 13) are not identical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845